Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed January 19, 2021 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claims 1-13 and 19 have been amended.  Claims 14-18, 20, and 21 have been cancelled.  Claims 22-25 have been added.  Accordingly, claims 1-13, 19, and 22-25 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	In light of Applicant’s amendment and arguments, the rejection of claims 1-13 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby, withdrawn.
4.	In light of Applicant’s amendment and arguments, the rejection of claim 19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Busch et al. (US 2011/0070605), is hereby, withdrawn.


Priority
6.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/JP2016/003608 filed 08/04/2016, is September 30, 2015 which is the filing date of Foreign Application JP 2015-193887 from which the benefit of foreign priority is claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 19 and 22-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US 2014/0134645- IDS). 
	Lee et al. teach a reagent for cell analysis comprising a molecule (fluorescent dye complex) including 1) a binding portion (antibody or aptamer) and 2) an identifying portion (target material); wherein the binding portion is capable of binding to cell surface .  

Response to Arguments
8.	Applicant’s arguments with respect to claim 19 has been considered but are moot in light of the new ground of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

9.	Claims 1-13 are allowable over the prior art of record.
The prior art of record fails to teach or fairly suggest a method for analyzing a cell comprising: 
(A) trapping the cell by binding a first molecule that is immobilized to a chip to the cell, the first molecule comprising a cell-binding portion (antibody) capable of binding to the cell; 

(C) detaching the identifying portion having the label portion from the cell surface molecule binding portion by stimulating the stimulus-degradable or photocleavable linker using light irradiation; 
(D) specifically binding the detached identifying portion to an identifying portion recognizing molecule that is immobilized to the chip; and 
(E) detecting the labeling portion coupled to the detached identifying portion bound to the identifying portion recognizing molecule; thereby identifying and/or quantifying the cell surface molecule of the cell.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 6, 2021